Exhibit 10.1

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (the “Agreement”) is made as of the 3rd day of April 2016, by
and between, Great Basin Scientific, Inc., a Delaware corporation (the
“Company”), and the investor signatory hereto (the “Investor”).

WHEREAS, on February 24, 2016, pursuant to certain subscription agreements, each
by and between, the Company and an investor (including, the Investor) (each, a
“Subscription Agreement”) and that certain Registration Statement on Form S-1,
File No. 333-207761, the Company issued to the Investor units consisting of
shares of the Company’s common stock, $0.001 par value per share (the “Common
Stock”) and a warrant to purchase such aggregate number of shares of Common
Stock as set forth on the signature page of the Investor (the “Original
Warrant”, as exercised, the “Original Warrant Shares”, and such transaction, the
“Original Offering”);

WHEREAS, in exchange for such portion of the Original Warrant which is
exercisable into such aggregate number of shares of Common Stock as set forth on
the signature page of the Investor (the “Exchanging Warrant”, as exercised, the
“Exchanging Warrant Shares”, and such remaining portion of the Original Warrant
not being exchanged hereunder, if any, the “Remaining Warrant”, and such
Remaining Warrant, as exercised, the “Remaining Warrant Shares”), the Company
desires to issue to the Investor such aggregate number of shares of Common Stock
(the “Exchange Shares”) (calculated at the Exchange Rate (as defined below)) as
set forth on the signature page of the Investor;

WHEREAS, the Company consummated a 1 for 35 reverse stock split prior to the
date hereof (the “Reverse Stock Split”).

WHEREAS, the exchange of the Original Warrant for the Exchange Shares and the
Remaining Warrant, if any, is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “1933 Act”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Exchange. On the Closing Date (as defined below), subject to the terms and
conditions of this Agreement, the Investor shall, and the Company shall,
pursuant to Section 3(a)(9) of the 1933 Act, exchange the Original Warrant for
the Exchange Shares and the Remaining Warrant, if any. At the Closing (as
defined below), the following transactions shall occur (such transactions in
this Section 1, the “Exchange”):

1.1 At or prior to the Closing, the Investor shall tender to the Company a copy
(which may be delivered by facsimile or electronic mail) of the Original Warrant
(or a duly executed and delivered lost warrant affidavit, in form and substance
reasonably satisfactory to



--------------------------------------------------------------------------------

the Company) and the Original Warrant shall be free and clear of all Liens (as
defined below). Upon receipt of the Exchange Shares in accordance with
Section 1.2, all of the Investor’s rights under the Exchanging Warrant shall be
extinguished.

1.2 On or prior to the third (3rd) Trading Day after the Closing Date (x) the
Investor shall deliver the Original Warrant (or duly execute and deliver a lost
warrant affidavit, in form and substance reasonably satisfactory to the Company)
to the Company, (y) the Company shall deliver the original certificate
evidencing the Remaining Warrant to the Investor and (z) in exchange for the
Exchanging Warrant, the Company shall credit the Exchange Shares to the Investor
or its designee’s balance account with the Depository Trust Company (“DTC”) in
accordance with the DTC instructions delivered by the Investor to the Company on
or prior to the Closing Date. On the Closing Date, the Investor shall be deemed
for all corporate purposes to have become the holder of record of the Exchange
Shares, irrespective of the date such Exchange Shares are credited to the
Investor’s or its designee’s balance account with DTC in accordance herewith.

1.3 The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Exchange.

1.4 For the avoidance of doubt, the parties hereto herby acknowledge and agree
that all numbers of shares of Common Stock and warrants to purchase shares of
Common Stock referenced herein have been adjusted to reflect the occurrence
prior to the date hereof of the Reverse Stock Split.

1.5 The Investor hereby waives Section 18 of each of the Subscription
Agreements, solely with respect to the transactions contemplated hereby and any
other transaction with other holders of Warrants (as defined in the Subscription
Agreement) on the same terms as this Agreement (other than the identity of the
investor, proportional changes for number of Warrants held by such Person (as
defined in the Original Warrant) and reimbursement of legal fees and expenses,
if any) (collectively with the transactions contemplated hereby, the “Permitted
Exchange Transactions”).

2. Exchange Rate. One Exchange Share will be issued for each portion of the
Exchanging Warrant exercisable into 2.584 shares of Common Stock as of the
Closing Date (the “Exchange Rate”); provided, that any fractional number of
Exchange Shares or Remaining Warrant Shares shall be rounded to the nearest
whole number.

3. The Closing(s). Subject to the conditions set forth below, the Exchange shall
take place at the offices of Kelley Drye & Warren LLP, 101 Park Avenue, New
York, NY 10178, on the date hereof or at such other time and place as the
Company and the Investor mutually agree (the “Closing” and the “Closing Date”).

 

2



--------------------------------------------------------------------------------

4. Closing Conditions.

4.1 Condition’s to Investor’s Obligations. The obligation of the Investor to
consummate the Exchange is subject to the fulfillment, to the Investor’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

(b) Issuance of Securities. At the Closing, the Company shall issue the Exchange
Shares and the Remaining Warrant on the books and records of the Company.

(c) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

(d) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.

4.2 Condition’s to the Company’s Obligations. The obligation of the Company to
consummate the Exchange is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at the Closing in question, of each of the
following conditions:

(a) Representations and Warranties. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

(b) Deliverables. At or prior to the Closing, the Investor shall have tendered
to the Company a copy (which may be delivered by facsimile or electronic mail)
of the Original Warrant (or a duly executed and delivered lost warrant
affidavit, in form and substance reasonably satisfactory to the Company).

(c) Waiver. The Company shall have obtained the waiver of the Required Investors
to Section 18 of the Subscription Agreements with respect to the Permitted
Exchange Transactions.

(d) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

(e) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

5. Representations and Warranties of the Company. The Company hereby represents
and warrants to Investor that:

5.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a material adverse effect on its business or properties.

5.2 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of the
Company hereunder and thereunder, and the authorization (or reservation for
issuance), the Exchange, and the issuance of the Exchange Shares, the Remaining
Warrant and the Remaining Warrant Shares (collectively, the “Securities”) have
been taken on or prior to the date hereof.

5.3 Valid Issuance of the Securities. The Exchange Shares when issued and
delivered in accordance with the terms of this Agreement, for the consideration
expressed herein, will be duly and validly issued, fully paid and
non-assessable. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 6 of this Agreement, the Exchange Shares
are freely tradeable and shall not be required to bear any 1933 Act legend. The
Remaining Warrant when issued and delivered in accordance with the terms of this
Agreement, for the consideration expressed herein and therein, will be duly and
validly issued. The Remaining Warrant Shares, when issued and delivered in
accordance with the terms of this Agreement and the Remaining Warrant, will be
duly and validly issued, fully paid and non-assessable.

5.4 Offering. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 6 of this Agreement, the offer and issuance
of the Securities as contemplated by this Agreement are exempt from the
registration requirements of the 1933 Act and the qualification or registration
requirements of state securities laws or other applicable blue sky laws. Neither
the Company nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemptions.

5.5 Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a material adverse effect on its business, and
the Company has not received written notice of any such violation.

 

4



--------------------------------------------------------------------------------

5.6 Consents; Waivers. No consent, waiver, approval or authority of any nature,
or other formal action, by any Person, not already obtained, is required in
connection with the execution and delivery of this Agreement by the Company or
the consummation by the Company of the transactions provided for herein and
therein.

5.7 Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length purchaser with respect to this Agreement and the other documents
entered into in connection herewith (collectively, the “Transaction Documents”)
and the transactions contemplated hereby and thereby and that the Investor is
not (i) an officer or director of the Company, (ii) an “affiliate” of the
Company (as defined in Rule 144 promulgated under the 1933 Act), or (iii) to the
knowledge of the Company, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The
Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s acceptance of the
Exchange Shares and the Remaining Warrant. The Company further represents to the
Investor that the Company’s decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives.

5.8 Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock, the
Exchanging Warrants or any of the Company’s officers or directors in their
capacities as such.

5.9 No Group. The Company acknowledges that, to the Company’s knowledge, the
Investor is acting independently in connection with this Agreement and the
transactions contemplated hereby, and is not acting as part of a “group” as such
term is defined under Section 13(d) of the 1933 Act and the rules and
regulations promulgated thereunder.

5.10 Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Company is a party have been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company of this
Agreement and each Transaction Document to which the Company is a party and the
consummation by the Company

 

5



--------------------------------------------------------------------------------

of the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of the Company or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party or by which it is bound, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities or “blue sky” laws) applicable to
the Company, except in the case of clause (ii) above, for such conflicts,
defaults or rights which would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the ability of the Company to
perform its obligations hereunder.

5.11 Disclosure. Other than as set forth in the 8-K Filing (as defined below),
the Company confirms that neither it nor any other Person acting on its behalf
has provided the Investor or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in the Exchange
Securities.

6. Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

6.1 Authorization. The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

6.2 Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.

6.3 Reliance on Exemptions. The Investor understands that the Securities are
being offered and issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

6.4 Information. The Investor and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and issuance of the Securities which have
been requested by the Investor. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the

 

6



--------------------------------------------------------------------------------

Company. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained herein. The Investor understands that
its investment in the Securities involves a high degree of risk. The Investor
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Securities. The Investor is relying solely on its own accounting, legal and tax
advisors, and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.

6.5 No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

6.6 Validity; Enforcement; No Conflicts . This Agreement and each Transaction
Document to which the Investor is a party have been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and each Transaction Document to which the Investor is a party and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities or “blue sky” laws) applicable to
the Investor, except in the case of clause (ii) above, for such conflicts,
defaults or rights which would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder.

6.7 Ownership of Original Warrant. The Investor owns and holds, beneficially and
of record, the entire right, title, and interest in and to the Original Warrant
free and clear of all rights and Liens (as defined below). The Investor has full
power and authority to transfer and dispose of the Original Warrant to the
Company free and clear of any right or Lien. Other than the transactions
contemplated by this Agreement, there is no outstanding vote, plan, pending
proposal, or other right of any Person to acquire all or any part of the
Original Warrant or any Original Warrant Shares. As used herein, “Liens” shall
mean any security or other property interest or right, claim, lien, pledge,
option, charge, security interest, contingent or conditional sale, or other
title claim or retention agreement, interest or other right or claim of third
parties, whether perfected or not perfected, voluntarily incurred or arising by
operation of law, and including any agreement (other than this Agreement) to
grant or submit to any of the foregoing in the future.

 

7



--------------------------------------------------------------------------------

6.8 No Consideration Paid. No commission or other remuneration has been paid by
the Investor (or any of its agents or affiliates) to the Company related to the
Exchange.

7. Additional Covenants

7.1 Disclosure. The Company shall, on or before 8:30 a.m., New York City Time,
on the first business day after the date of this Agreement, issue a press
release and/or Current Report on Form 8-K (collectively, the “8-K Filing”)
disclosing all material terms of the transactions contemplated hereby. From and
after the issuance of the 8-K Filing, the Investor shall not be in possession of
any material, nonpublic information received from the Company or any of its
respective officers, directors, employees or agents, that is not disclosed in
the 8-K Filing. The Company shall not, and shall cause its officers, directors,
employees and agents, not to, provide the Investor with any material, nonpublic
information regarding the Company from and after the filing of the 8-K Filing
without the express written consent of the Investor. The Company shall not
disclose the name of the Investor in any filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Investor or any of its affiliates, on the other hand, shall
terminate.

7.2 Mutual Release. Effective as of the Closing Date, each party hereto on
behalf of itself and its affiliates (collectively, the “Releasing Parties”)
hereby unconditionally release and forever discharge the other party hereto,
including, but not limited to, all of such other party’s present and former
subsidiaries, affiliate companies, shareholders, officers, directors, employees,
attorneys and agents (collectively, the “Released Parties”), from any and all
causes of action demands claims contracts, encumbrances, liabilities,
obligations, expenses, losses, and rights of every nature and description,
whether arising or pleaded in law or in equity, under contract, statute, tort or
otherwise, whether known or unknown, whether accrued, potential, inchoate,
liquidated, contingent or actual, asserted or that might have been asserted
(“Claims”) which the Releasing Parties now have, have ever had or may hereafter
have, accruing or arising contemporaneously with, or before the date hereof,
including all Claims based upon, arising out of, or in any way relating to, the
Exchanging Warrant. For the avoidance of doubt, this mutual release shall not
release any Releasing Party of its obligations, if any, under this Agreement,
the Remaining Warrant or any other Transaction Document.

7.3 Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the Common Shares upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed or designated for quotation (as applicable) (subject
to official notice of issuance) and shall maintain such listing of all the
Common Shares from time to time issuable under the terms of the Transaction
Documents. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 7.4.

 

8



--------------------------------------------------------------------------------

7.4 Holding Period. For the purposes of Rule 144 of the 1933 Act, the Company
acknowledges that the holding period of the Original Warrant may be tacked onto
the holding period of the Exchange Shares, the Remaining Warrant and (assuming a
cashless exercise of the Remaining Warrant, the Remaining Warrant Shares) and,
and the Company agrees not to take a position contrary to this Section 7.4. In
addition, subject to the truth and accuracy of the Investor’s representations
set forth in Section 6 of this Agreement, the Exchange Shares shall take on the
unrestricted characteristics of the Exchanging Warrants and the Company agrees
not to take a position to the contrary.

7.5 Transfer Restrictions. The Investor agrees, on behalf of itself and each
affiliate (as defined in Rule 405 under the 1933 Act) of such Investor which
(x) had knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to such Investor’s investments or trading or information
concerning such Investor’s investments, including in respect of the Securities,
or (z) is subject to such Investor’s review or input concerning such affiliate’s
investments or trading (collectively, “Trading Affiliates”), that the Investor
will not, and will cause each of its Trading Affiliates not to, for a period of
three (3) Trading Days commencing on the Closing Date, sell, dispose or
otherwise transfer more than their pro-rata portion of 30% of the daily trading
volume of the Common Stock for any Trading Day; provided, however, that the
provisions of this sentence shall not apply to any sale, disposal or other
transfer at a price greater than $7.50 per share (appropriately adjusted for any
stock split, reverse stock split, stock dividend or other reclassification or
combination of the Common Stock occurring after the date hereof). The pro-rata
portion of each Investor and its Trading Affiliates shall be calculated as the
quotient of (A) the number of shares of Common Stock acquired by the Investor
and its Trading Affiliates in the Exchange divided by (B) the aggregate number
of shares of Common Stock issued by the Company in the Permitted Exchange
Transactions. As used herein, “Trading Day” means any day on which the Common
Stock is traded on the NASDAQ Capital Market, or, if the NASDAQ Capital Market
is not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded. The provisions of this Section 7.5 may be amended or waived only in a
writing signed by (i) the Company and (ii) each Investor who, together with its
Trading Affiliates, acquired any shares of Common Stock in Permitted Exchange
Transactions (appropriately adjusted for any stock split, reverse stock split,
stock dividend or other reclassification or combination of the Common Stock
occurring after the date hereof) (the “Required Persons”); provided, however,
that no such amendment or waiver shall be effective as to any other Person until
it has received written notice thereof from the Company, which notice may be
given pursuant to a generally disseminated press release.

7.6 Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

9



--------------------------------------------------------------------------------

7.7 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

8. Miscellaneous

8.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

8.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

8.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

8.4 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day

 

10



--------------------------------------------------------------------------------

after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses, facsimile numbers and e-mail
addresses for such communications shall be:

If to the Company:

Great Basin Scientific, Inc.

2441 South 3850 West

Salt Lake City, UT 84120

Telephone: (801) 990-1055 ext. 112

Facsimile: (801) 990-1051

Attention: Jeff Rona

With a copy to:

Dorsey & Whitney LLP

1400 Wewatta Street, Suite 400

Denver, CO 80202

Telephone: (303) 352-1133

Facsimile: (303) 629-3450

Attention: Jason K. Brenkert, Esq.

Email: brenkert.jason@dorsey.com

and

Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10178

Telephone: 212-808-7540

Facsimile: (212) 808-7897

Attention: Michael Adelstein, Esq.

Email: madelstein@kelleydrye.com

If to the Investor, to its address, facsimile number and e-mail address set
forth on its signature page hereto,

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

11



--------------------------------------------------------------------------------

8.5 Finder’s Fees . Except for fees payable by the Company to Persons designated
by the Company, each party represents that it neither is nor will be obligated
for any finders’ fee or commission in connection with this transaction. The
Investor shall indemnify and hold harmless the Company from any liability for
any commission or compensation in the nature of a finders’ fee (and the costs
and expenses of defending against such liability or asserted liability) for
which the Investor or any of its officers, partners, employees or
representatives is responsible. The Company shall indemnify and hold harmless
the Investor from any liability for any commission or compensation in the nature
of a finders’ fee (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.

8.6 Amendments and Waivers . Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon Investor and
the Company, provided that no such amendment shall be binding on a holder that
does not consent thereto to the extent such amendment treats such party
differently than any party that does consent thereto.

8.7 Severability . If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

8.8 Entire Agreement . This Agreement represents the entire agreement and
understandings between the parties concerning the Exchange and the other matters
described herein and therein and supersedes and replaces any and all prior
agreements and understandings solely with respect to the subject matter hereof
and thereof.

8.9 Counterparts . This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

8.10 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

8.11 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

8.12 Survival. The representations, warranties and covenants of the Company and
the Holder contained herein shall survive the Closing and delivery of the
Securities.

 

12



--------------------------------------------------------------------------------

8.13 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

8.14 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

8.15 Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under this Agreement are several and not joint with the obligations
of any other holder of warrants to purchase Common Stock (each, an “Other
Investor”), and the Investor shall not be responsible in any way for the
performance of the obligations of any Other Investor under any agreement
(whether similar to this agreement or otherwise) (each, an “Other Agreement”).
Nothing contained herein or in any Other Agreement, and no action taken by the
Investor pursuant hereto, shall be deemed to constitute the Investor and Other
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investor and Other Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any Other Agreement and the
Company acknowledges that, to the best of its knowledge, the Investor and the
Other Investors are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement. The Company and the Investor confirm that the Investor has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any Other Investor to be joined as an additional party in any
proceeding for such purpose.

8.16 Equal Treatment Acknowledgement; Most Favored Nations. The parties hereto
herby acknowledge and agree that, in accordance with Section 16 of each
Subscription Agreement, the Company is obligated to present the terms of this
offering to each Other Investor; provided that any such Permitted Exchange
Transaction with any such Other Investor shall be negotiated separately with
each Other Investor and shall not in any way be construed as the Investor or any
Other Investor acting in concert or as a group with respect to the purchase,
disposition or voting of securities of the Company or otherwise. The Company
hereby represents and warrants as of the date hereof and covenants and agrees
that none of the terms offered to any Person with respect to any consent,
release, amendment, settlement or waiver relating to the Exchange (each a
“Settlement Document”), is or will be more favorable to such Person than those
of the Investor and this Agreement. If, and whenever on or after the date
hereof, the Company enters into a Settlement Document, then the terms and
conditions of this Agreement shall be, without any further action by the
Investor or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Investor shall receive the benefit
of the more favorable terms and/or conditions (as the case may be) set forth in
such Settlement Document, provided that upon written notice to the Company at
any

 

13



--------------------------------------------------------------------------------

time the Investor may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Investor as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Investor. The provisions of this Section 8.16 shall
apply similarly and equally to each Settlement Document.

[SIGNATURES ON THE FOLLOWING PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

THE COMPANY

GREAT BASIN SCIENTIFIC, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

INVESTOR:

 

By:  

 

  Name:   Title: Address for Notices:

 

 

 

Fax#:                                        SSN#:  
                                     Aggregate number of Original Warrant
Shares:

 

Aggregate number of Exchanging Warrant Shares:

 

Aggregate number of Remaining Warrant Shares:

 

Aggregate number of Exchange Shares:

 